Citation Nr: 0930612	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-43 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran's DD Form 214 indicates that he had active duty 
service from June 1991 to November 1991, with approximately 
three months of prior active duty service.  He also had other 
service in the Army Reserves.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision in which the RO denied 
service connection for right shoulder, low back, and left 
knee conditions; a petition to reopen a previously denied 
claim for service connection for hypertension; and an 
increased rating for residuals of a right knee injury.  In 
April and July 2004, the Veteran filed notices of 
disagreement (NODs), with the later NOD being for the 
hypertension claim and the former for the other claims.  In 
December 2004, a statement of the case (SOC) was issued as to 
the right knee, right shoulder and low back, and later that 
month the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) as to those 
issues.  Also in December 2004, the RO granted service 
connection for status post arthroscopic partial medial 
meniscectomy, left knee, thus satisfying the appeal as to 
that issue.  

In September 2006, the Board denied an increased rating for 
the right knee injury residuals, and remanded the Veteran's 
claims for service connection for a right shoulder condition 
and a low back condition to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
action, to include additional development of the evidence.  
The Board also remanded the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for hypertension for issuance of an 
SOC.  After completing the requested development on the 
service connection claims, the AMC continued the denials of 
the claims (as reflected in a June 2009 supplemental SOC 
(SSOC)) and returned the claims on appeal to the Board for 
further consideration.

The Board's dismissal of the claim for service connection for 
a right shoulder disability is set forth below.  The claim 
for service connection for a low back disability is addressed 
in the remand following the order; that matter is being 
remanded to the RO, via the AMC, in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.

As final preliminary matters, the Board notes, initially, 
that the RO issued a SOC on the claim for service connection 
for hypertension c was also issued in June 2009.  As the 
Veteran has not perfected an appeal as to that issue 
(although he still has limited time in which to do so), that 
matter is not currently before the Board.

The Board also notes that, in multiple statements, the 
Veteran has relayed that he believes that he has a left 
shoulder disability as a result of service; not a right 
shoulder disability.  It does not appear that a claim for 
service connection for a left shoulder disability has yet 
been addressed by the RO.  As such, this matter is not 
properly before the Board, and is thus referred to the RO for 
appropriate action.  


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran, through 
his authorized representative, that he wished to withdraw 
from appeal his claim for service connection for a right 
shoulder disability.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal (as to a claim for 
service connection for a right shoulder disability) by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to service connection for a right shoulder 
disability and it must be dismissed.


ORDER

The appeal as to the claim for service connection for a right 
shoulder disability is dismissed.


REMAND

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge in Washington, DC.  However, in 
correspondence received in March 2005, the Veteran cancelled 
his hearing request.  Later, in January 2009, the Veteran 
submitted another VA Form 9 on which he checked the box 
indicating he wanted a Board hearing at a local VA office 
before a Veteran's Law Judge.  He also wrote in "Video 
Conference".  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Because ROs schedule Board 
hearings at local VA facilities, remand of the remaining 
matter on appeal is warranted. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO schedule the Veteran for a Board 
video conference  hearing in accordance 
with his January 2009 request.  The RO 
should notify the Veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2008).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


